886 F.2d 1315
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BORMAN'S INC., Plaintiff-Appellee,v.MICHIGAN PROPERTY & CASUALTY GUARANTY ASSOCIATION,Defendant-Appellant.
Nos. 89-1946, 89-2056.
United States Court of Appeals, Sixth Circuit.
Oct. 6, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Circuit Judges.

ORDER

1
This matter is before the Court on the defendant's response to the order of September 5, 1989, to show cause why the appeal in Case No. 89-1946 should not be dismissed for lack of jurisdiction.


2
Judgment was entered for the plaintiff on June 20, 1989.  Both the plaintiff and the defendant filed timely motions to amend the court's findings under Fed.R.Civ.P. 52(b).  These motions were granted by orders of July 31, 1989.  The defendant then filed a timely notice of appeal (Case No. 89-1946).  Subsequent to the defendant's notice of appeal, the plaintiff filed a timely motion to amend the order granting the defendant's motion to amend.  Prior to the disposition of that motion, the plaintiff filed a cross-appeal from the judgment as amended.  (Case No. 89-1988).  The district court then entered an order granting the plaintiff's second motion to amend.  The defendant has filed a second appeal.  (Case No. 89-2056).  On the parties' stipulation, the cross-appeal in Case No. 89-1988 has been dismissed.


3
The notice of appeal filed in Case No. 89-1946 prior to the disposition of the plaintiff's second motion to amend is of no effect.  See Fed.R.App.P. 4(a)(4);  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  However, the defendant's notice of appeal in Case No. 89-2056 evidences the defendant's intent to appeal the final judgment as amended, and confers jurisdiction upon this Court to review the judgment of June 20, 1989, as amended by all subsequent orders.


4
It is therefore ORDERED that the appeal in Case No. 89-1946 is dismissed sua sponte for lack of jurisdiction.  Rule 9(b), Local Rules.  Case No. 89-2056 shall continue upon this Court's docket.